SULLIVAN, Judge,
concurring in result.
I agree that conflicting inferences which might reasonably be drawn from the evidence, would permit different conclusions as to whether Keen's injury was "job related". I do not, however, agree that the terms "job related" and "arising out of and in the course of employment" are necessarily coterminous.
While it may be accurate to say that an injury arising out of and in the course of employment is unquestionably job-related, the converse is not necessarily true. An injury might have some relationship to the *672job but might not meet the more stringent test for "arising out of and in the course of."
Subject to this caveat, I concur.